Citation Nr: 0203480	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  98-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an increased (compensable) rating for linear 
vertical scar, lateral aspect of right lower leg.

(The issue of entitlement to service connection for a right 
knee disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 until April 
1958.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the New York, New York Regional Office (RO) which denied 
service connection for a right knee disorder and an increased 
evaluation for the service-connected right leg scar.

The Board is undertaking additional development on service 
connection for a right knee disability pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the compensable 
rating issue has been obtained by the RO.

2.  The linear vertical scar, lateral aspect of right lower 
leg is manifested by complaints of occasional tenderness 
without evidence of ulceration, skin breakdown, edema, 
inflammation, keloid formation of limitation of the affected 
area.  There is no objective evidence of tender and painful 
scarring.

CONCLUSION OF LAW

The criteria for the assignment for a compensable disability 
rating for linear vertical scar, lateral aspect of right 
lower leg have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the symptoms associated with his 
service-connected right leg scar residuals are more disabling 
than reflected by the currently assigned disability 
evaluation and warrant a compensable rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

At the outset, the Board points out that the issue of an 
increased rating for right leg scar residuals has been 
substantially developed and adjudicated by the RO pursuant to 
the provisions of Veterans Claims Assistance Act (VCAA) of 
2000, Pub.L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  There have 
also been final regulations promulgated to implement the new 
law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
The RO has requested records from all of the physicians from 
whom the veteran has stated he received treatment, and he was 
accorded VA examinations in April 1998 and June 1999.  There 
does not appear to be any additional evidence which has not 
already been obtained and reviewed by the RO which is 
relevant to the severity of the service-connected right leg 
scar since the present claim was filed.  Furthermore, the 
parties have been provided with notice as to the type of 
evidence and information needed to support the claim.  If 
subsequent treatment records were to show an increase in the 
severity of the service-connected disorder at issue, this 
would be the basis for a new claim.  See 38 C.F.R. 
§ 3.157(b)(1).

The veteran's right lower leg scar is rated noncompensably 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805 which 
provides that scars may be evaluated as 10 percent disabling 
where the scarring limits the function of the part affected.  
Other diagnostic codes under 38 C.F.R. § 4.118 which may be 
applicable to this issue include Diagnostic Code 7804 which 
provides that a rating may be assigned for scarring which is 
tender and painful on objective demonstration.  A 10 percent 
rating may also be for assignment under Diagnostic Code 7803 
which holds that superficial and poorly nourished scars with 
repeated ulceration warrant a compensable rating.  Id.

Service connection was granted for a scar of the right lower 
leg by rating action of January 1989.  This had been incurred 
in a motor vehicle accident during service.  A noncompensable 
rating was assigned.  The scar was described as 1 inch by 21/2 
inches in size.  This followed a September 1988 VA 
examination which revealed the scar just proximal to the 
lateral malleolus.  It was described as not fixed, tender, or 
depressed.

The veteran was afforded a VA examination of the right leg 
scar in April 1998.  Pertinent history was recorded to the 
effect that he had injured the right leg in an automobile 
accident in 1956.  The veteran was reported to have stated 
that the scar did not bother him much, but that it was tender 
and that his entire leg had pain.  Upon physical examination, 
there was a 2-centimeter old, healed, movable, nontender, 
non-keloid, surgical, linear scar of the right lateral distal 
leg to the right lateral malleolus of the right ankle.  There 
were no adhesions and the texture was soft.  There was no 
ulceration or breakdown of the skin.  The scar was not 
depressed or elevated and there was no loss of underlying 
tissue.  The veteran reported occasional tenderness.  There 
was no inflammation or edema.  There was normal ankle motion.  
The examiner opined that the scar on the lateral aspect of 
the right lower leg caused no suffering by the veteran.

The veteran's service-connected scar was subsequently 
evaluated for compensation and pension purposes in June 1999.  
Physical examination on this occasion was said to reveal a 
9.8 centimeter old healed surgical scar of the right distal 
lateral leg extending to the lateral malleolus of the right 
ankle.  There was a 7-centimeter by 7-centimeter 
hyperpigmented skin abrasion scar over the distal pretibial 
are of the right leg.  It was reported that there was no 
ulceration or breakdown of the skin, depression or elevation 
of the scars, loss of underlying tissue, inflammation, edema, 
keloid, or limitation of function by the scars.  A diagnosis 
of healed surgical right leg scars was rendered.  

The veteran appeared at a hearing at the RO in July 2000.  At 
that time he described his memory of the accidence and 
reported that his knee had been injured at the same time he 
sustained the laceration that is the subject of this 
decision.  He described occasional pain and swelling of the 
leg.  A transcript of the hearing is on file.

Legal Analysis

At the outset, the Board notes that the veteran is currently 
only service-connected for the linear vertical scar on the 
lateral aspect of the right lower leg.  It was originally 
described as 1 by 21/2  inches in size.  Therefore, while the 
record reflects that he has other scarring, and asserts that 
he has significant other right lower extremity 
symptomatology, it must be pointed out that all other 
conditions or symptoms associated with the right lower 
extremity are not service-connected at this time, and may not 
be considered for the purposes of an increased evaluation.  

The record reflects that when the appellant was examined by 
the VA for compensation and pension purposes in April 1998 
and June 1999, the service-connected right leg scar was found 
to be well-healed and nontender upon palpation.  It was 
reported that there was no ulceration or skin breakdown, 
inflammation, keloid condition or swelling.  It was noted 
that there was no limitation of function occasioned by the 
scar.  It is also noted that at the time of the initial post-
service examination in 1988, that the scar was noted to be 
not fixed, tender, or depressed.

The Board observes that while the appellant stated that the 
scar did not bother him that much, occasional tenderness was 
reported.  He has described generalized pain in the leg 
following exertion at work, but it is not clear that this was 
at the scarring site.  The objective findings describe the 
scar, without exception, as not tender or painful, and as not 
limiting any function.  The last examiner found no disability 
secondary to the scarring.  There is no described atrophy of 
the muscles of the leg, nor are there any other indicia of 
objective evidence of tender and painful scarring.  As such, 
a compensable rating is not for assignment.

As the overwhelming weight of the evidence is against the 
claim, it does not give rise to a reasonable doubt and 
therefore that doctrine is not for application as to this 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A compensable rating for linear vertical scar, lateral aspect 
of right lower leg is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

